              Case 1:21-cv-00519-RP Document 19 Filed 07/14/21 Page 1 of 3



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION

FELIX VALADEZ, LUIS CARRIZOZA,                          §
ABIGAIL REYES, AMADA MAN, and                           §
TEXAS ENTERTAINMENT                                     §
ASSOCIATION, INC.                                       §
                                                        §
                    Plaintiffs                          §
                                                        §
v.                                                      §   CIVIL ACTION NO. 1:21-CV-519
                                                        §
KEN PAXTON, in his official capacity as                 §
Attorney General of the State of Texas, and             §
ED SERNA, in his official capacity as                   §
Executive Director of the Texas Workforce               §
Commission,                                             §
                                                        §
                    Defendants.                         §

                   DEFENDANTS’ UNOPPOSED MOTION TO SET BRIEFING SCHEDULE

          On June 14, 2021, Plaintiffs filed the complaint in the above-captioned challenging the human

trafficking preventive measures recently enacted by the unanimous Texas Legislature in Senate Bill

315. Dkt. 1. Four days later, Plaintiffs filed their motion for preliminary injunction. Dkt. 5. On June

24, 2021, the Court held a status conference in this matter and set Plaintiffs’ motion for hearing on

July 16, 2021. Dkt. 10, 11. On July 8, 2021, Defendants filed their motion to dismiss pursuant to Rule

12(b)(6), Dkt. 13, and Plaintiffs also filed an amended motion for preliminary injunction and a motion

to certify two Plaintiff classes and a Defendant class, Dkt. 15, 16.

          Under the Court’s local rules, Defendants’ response to the motion to certify class would be

due 7 days after its filing, on July 15, 2021. Defendants will require discovery in order to adequately

respond to Plaintiffs’ motion, which cannot be completed before the default response deadline. More

importantly, the parties can be most helpful to the Court if they are permitted to prepare for the July

16, 2021 hearing without the additional burden of needing to litigate the class certification issue.



Defendants’ Unopposed Motion to Set Briefing Schedule                                              Page 1
              Case 1:21-cv-00519-RP Document 19 Filed 07/14/21 Page 2 of 3



          Defendants respectfully request that the Court continue Defendants’ deadline to respond to

Plaintiffs’ motion for class certification to a later date. Defendants propose that the parties discuss

with the Court an appropriate briefing and discovery schedule for the class certification issues at the

July 16, 2021 hearing. Plaintiffs are unopposed to this request and are willing to discuss these

scheduling matters at the hearing.

          Accordingly, for the foregoing reasons, Defendants request that the Court continue

Defendants’ deadline to respond to Plaintiffs motion for class certification until a date that will be set

by the Court at or after the July 16, 2021 hearing in this matter.

                                                        Respectfully submitted.

                                                        KEN PAXTON
                                                        Attorney General of Texas

                                                        BRENT WEBSTER
                                                        First Assistant Attorney General

                                                        GRANT DORFMAN
                                                        Deputy First Assistant Attorney General

                                                        SHAWN COWLES
                                                        Deputy Attorney General for Civil Litigation

                                                        THOMAS A. ALBRIGHT
                                                        Chief for General Litigation Division

                                                        /s/ Ryan G. Kercher
                                                        RYAN G. KERCHER
                                                        Texas Bar No. 24060998
                                                        Assistant Attorney General
                                                        Office of the Attorney General
                                                        P.O. Box 12548, Capitol Station
                                                        Austin, Texas 78711-2548
                                                        Phone: 512-463-2120
                                                        Fax: 512-320-0667
                                                        Ryan.Kercher@oag.texas.gov

                                                        Counsel for Defendants




Defendants’ Unopposed Motion to Set Briefing Schedule                                                  Page 2
              Case 1:21-cv-00519-RP Document 19 Filed 07/14/21 Page 3 of 3



                                            CERTIFICATE OF CONFERENCE
        I hereby certify that I have conferred with opposing counsel and that Plaintiffs are unopposed
to the relief requested herein.



                                                           /s/ Ryan G. Kercher
                                                           RYAN G. KERCHER




                                                 CERTIFICATE OF SERVICE
        I hereby certify that on July 14, 2021 a true and correct copy of the foregoing document was
served via the Court’s CM/ECF system to all counsel of record.



                                                           /s/ Ryan G. Kercher
                                                           RYAN G. KERCHER




Defendants’ Unopposed Motion to Set Briefing Schedule                                           Page 3
